Citation Nr: 1510087	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  12-24 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II (hereinafter diabetes), to include as due to herbicide exposure.

2.  Entitlement to service connection for peripheral neuropathy of the feet, to include as due to herbicide exposure or as secondary to a service connected disability.

3.  Entitlement to service connection for chloracne, to include as due to herbicide exposure.

4.  Entitlement to service connection for residuals of a stroke, to include as due to herbicide exposure or as secondary to a service connected disability.

5.  Entitlement to service connection for rheumatoid arthritis, to include as due to herbicide exposure.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & his Wife


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to July 1967, to include service in the Republic of Vietnam between November 1965 and November 1966.

These matters come before the Board of Veterans' Appeals (Board) from September 2010 and April 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In September 2010, the RO denied service connection for chloracne, peripheral neuropathy of the feet, residuals of a stroke and arthritis.  In April 2012, the RO denied service connection for diabetes.

In April 2014, the Veteran and his wife testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript is associated with the electronic claims file.

The issues of service connection for chloracne, peripheral neuropathy of the feet, rheumatoid arthritis and residuals of a stroke are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam from November 1965 to November 1966; exposure to herbicides is conceded.

2.  Diabetes mellitus, type II, is recognized by VA as a disorder which is causally related to exposure to herbicide agents used in Vietnam.

3.  The Veteran has a current diagnosis of diabetes mellitus, type II; service connection may be presumed.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus, type II, have been met. 38 U.S.C.A. §§ 1110 , 1112, 5103(a), 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and need not be discussed further.


II.  Entitlement to Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  VA regulations further provide that a disease that VA has found is associated with exposure to certain herbicide agents will be considered to have been incurred in or aggravated by service even though there is no evidence of such disease during the period of service.  Such consideration is only given for diseases listed at 38 C.F.R. § 3.309(e).  Diabetes mellitus, type II is a disease listed at 38 C.F.R. § 3.309(e).  Pursuant to 38 C.F.R. § 3.307(a)(6)(ii), diabetes shall have become manifest to a degree of 10 percent or more at any time after separation from service.   

A veteran who, during active military service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed to herbicides during such service, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 

In this case, the record reflects that the Veteran served in Vietnam from November 1965 to November 1966; exposure to herbicides is conceded.  The record also contains VA treatment records which show a diagnosis of diabetes mellitus, type II and demonstrate that the Veteran is taking Metformin twice a day to control the disease.  Because the Veteran is presumed to have been exposed to herbicides and he has a current diagnosis of diabetes that requires medication to control, the Board finds that service connection may be presumed.

ORDER

Entitlement to service connection for diabetes mellitus, type II, is granted.




REMAND

Reasons for Remand: To provide the Veteran with VA examinations.

The Veteran contends that his currently diagnosed chloracne, peripheral neuropathy of the feet, rheumatoid arthritis and residuals of a stroke are due to exposure to herbicides while serving in Vietnam.  

As discussed in the decision granting service connection for diabetes above, certain diseases listed at 38 C.F.R. § 3.309(e) have been found by VA to be associated with herbicide exposure.  Along with diabetes, the list includes cloaracne or other acneform diseases consistent with chloracne as well as acute and subacute peripheral neuropathy.  Unlike with diabetes, however, pursuant to 38 C.F.R. § 3.307(a)(6)(ii), chloracne and peripheral neuropathy must have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to herbicides during active military service.  Thus, evidence would have to show diagnoses of chloracne and peripheral neuropathy by November 1967.   Arthritis and stroke are not on the list of diseases at 38 C.F.R. § 3.309(e) and thus, service connection based on exposure to herbicides in service cannot be presumed.

As to the evidence, there is no showing of chloracne, peripheral neuropathy, arthritis or stroke in the Veteran's service treatment records (STRs) and diagnoses of such diseases appear in the VA treatment records only within the past decade.   

In regard to chloracne, the Veteran's wife testified at the April 2014 hearing before the Board that the Veteran sought treatment for a skin condition in the early 1970s and was told he had acne and was prescribed creams.   She related that the treating physician who provided the creams is now deceased and records of such treatment are not available.  In an August 2012 statement, one of the Veteran's brothers indicated the Veteran had come home from Vietnam and his skin looked "parched, sunburned and red splotchy."  Another brother submitted a statement indicating that the day the Veteran came home from Vietnam, the Veteran's "skin looked badly sunburned with spots all over."  In other words, there is evidence the Veteran may have had a continuing skin condition prior to a medical diagnosis.

In regard to peripheral neuropathy of the feet, in an August 2012 Form 9, the Veteran's wife indicated the Veteran had suffered from peripheral neuropathy "on and off for the past 40 years plus" and that his initial treatment was with the physician who is now deceased such that records cannot be obtained.  It is the Veteran's belief that his peripheral neuropathy is related to exposure to herbicides in Vietnam or, in the alternative, is related to diabetes which, on account of this decision, is service connected.

In regard to rheumatoid arthritis, the Veteran has received treatment through VA beginning around 2007.  In the August 2012 Form 9, the Veteran's wife indicated he had suffered "with swollen, painful joint pain since the early 1970's."  The Veteran believes this condition is also related to exposure to herbicides.

In regard to residuals of stroke, the record reflects that the Veteran had a stroke in 2010.   He initially sought private treatment and was transferred to the VA. The Veteran and his wife believe there was no clear reason that he had a stroke and at the hearing before the Board, the Veteran's wife indicated she was aware of studies indicating that there may be a link between herbicide exposure and incidence of stroke.

Notably, in addition to the presumptive regulations, a Veteran may establish service connection based on exposure to herbicides with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to herbicides does not preclude direct service connection for other conditions based on exposure to herbicides); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Part of VA's duty to assist a veteran in substantiation of a claim includes providing a VA examination in certain circumstances.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an 'in-service event, injury or disease,' or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran currently has diagnoses of chloracne, peripheral neuropathy, rheumatoid arthritis and has residuals of a stroke that occurred in 2010.  In addition, exposure to herbicides is conceded and considered an in-service injury.  

As to chloracne and peripheral neuropathy, there is competent lay evidence suggesting that the Veteran was experiencing symptoms of acne and red splotchy skin directly upon return from Vietnam and that he has experienced numbness in his feet on and off for decades.  See Layno v. Brown, 6 Vet. App. 465 (1994) (a veteran is competent to report what comes to him through his senses).  Thus, there is an indication that his chloracne and/or peripheral neuropathy may be related to his conceded in-service exposure to herbicides despite the lack of medical evidence in the record to show they manifested within the requisite period required to grant service connection on a presumptive basis.  Currently, there is no medical opinion of record as to whether the Veteran's chloracne and/or peripheral neuropathy may be directly related to his period of service.  Because there is insufficient evidence to decide the claims, a remand is necessary. 

As mentioned, arthritis and stroke are not on the list of diseases that VA recognizes are associated with herbicide exposure.  However, the Veteran should be afforded an examination or examinations to determine the likely etiology of his arthritis and stroke, to include whether those disabilities are at least as likely as not directly related to exposure to herbicides as they are more likely related to another cause or factor.  The examiner should consider the lay statements of the Veteran and his wife regarding on-going joint pain and the belief that medical studies have indicated herbicides may be associated with stroke.

In addition, pursuant to 38 C.F.R. § 3.310(a), service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown , 7 Vet. App. 439, 448 (1995) (en banc).  Here, the Veteran is service connected for diabetes, granted in this decision, and anxiety disorder, not otherwise specified.  A VA examiner or VA examiners should be asked to provide opinions as to the relationship between the disabilities on appeal and disabilities that are already service connected as set forth in the remand directives that follow.

Accordingly, the case is REMANDED for the following action:

1.  Update the electronic claims file with any outstanding VA treatment records.

2.  Ask the Veteran to provide authorization for release of any private treatment records pertaining to cloracne, peripheral neuropathy of the feet, rheumatoid arthritis and residuals of a stroke that are not already of record.  Request any records properly identified by the Veteran.  

3. Schedule the Veteran for a VA skin examination, by a dermatologist, for an opinion as to the nature and etiology of the Veteran's chloracne.

After review of the claims folder and all the medical and lay evidence therein, to include the statements of the Veteran, his wife and his brothers as to the onset of acne treatment and red splotches on his skin after returning from Vietnam, the examiner should provide an opinion as to whether it is at least as likely that the Veteran's current chloracne is the result of a disease or injury incurred during his military service, including conceded exposure to herbicides, as it is the result of some other cause or factor.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file or to medical literature or treatises.  

If the examiner cannot provide the requested opinion without resorting to speculation, he or she should state why that is the case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

4. Schedule the Veteran for a VA examination with an appropriate specialist for an opinion as to the nature and etiology of the Veteran's peripheral neuropathy of the feet.

After review of the claims folder and all the medical and lay evidence therein, to include the indication that the Veteran has experienced peripheral neuropathy for more than 40 years, the examiner should provide an opinion as to whether it is at least as likely that the Veteran's current peripheral neuropathy is the result of a disease or injury incurred during his military service, including conceded exposure to herbicides, as it is the result of some other cause or factor.

The examiner is also requested to provide an opinion as to whether it is at least as likely as not that the Veteran's peripheral neuropathy was caused or aggravated by any of his service-connected disabilities, to include diabetes mellitus, type II, despite evidence that peripheral 
neuropathy was diagnosed a number of years prior to a formal diagnosis of diabetes. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

For purposes of this analysis, "aggravation" is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process. 

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file or to medical literature or treatises.  

If the examiner cannot provide the requested opinion without resorting to speculation, he or she should state why that is the case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

5. Schedule the Veteran for a VA examination with an appropriate specialist for an opinion as to the etiology of the Veteran's rheumatoid arthritis.

After review of the claims folder and all the medical and lay evidence therein, to include the statements of the Veteran's wife that he has suffered from swollen, painful joints for many years, the examiner should provide an opinion as to whether it is at least as likely that the Veteran's rheumatoid arthritis is the result of a disease or injury incurred during his military service, including conceded exposure to herbicides, as it is the result of some other cause or factor.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file or to medical literature or treatises.  

If the examiner cannot provide the requested opinion without resorting to speculation, he or she should state why that is the case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

6. Schedule the Veteran for a VA examination with an appropriate specialist for an opinion as to the nature and etiology of the Veteran's residuals of a stroke which he suffered in 2010.

After review of the claims folder and all the medical and lay evidence therein, to include the statement of the Veteran's wife that she is aware of studies showing a possible link between herbicide exposure and stroke, the examiner should provide an opinion as to whether it is at least as likely that the Veteran has residuals of a stroke as a result of a disease or injury incurred during his military service, including conceded exposure to herbicides, as it is the result of some other cause or factor.

The examiner is also requested to provide an opinion as to whether it is at least as likely as not that the residuals of a stroke from which the Veteran now suffers were caused or aggravated by his service-connected disabilities, to include anxiety disorder, not otherwise specified. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

For purposes of this analysis, "aggravation" is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process. 

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file or to medical literature or treatises.  

If the examiner cannot provide the requested opinion without resorting to speculation, he or she should state why that is the case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

7.  To help avoid future remand, the RO must ensure that the required actions have been accomplished in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action should be taken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 2668 (1998). 

8.  When the development requested has been completed, the case shall again be reviewed by the RO on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran shall be furnished a supplemental statement of the case (SSOC), and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


